Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach:
A cap assembly configured to be coupled to a neck of a bottle, the cap assembly comprising:
a cap that is configured to fit over the self-sealing membrane, and includes a cover portion that includes an annular wall that defines a central opening, and at least one evacuating opening is located radially outward of the central opening, wherein the cover portion defines a gap above the self-sealing membrane to allow the first portion of the self-sealing membrane to be at least partially displaced from the neck of the bottle when a suction is applied to the cap, wherein the cap assembly is configured to selectively allow fluid communication between the interior of the bottle and an outside atmosphere when the suction is applied to the cap, as defined within the context of claim 1 along with all other claim limitations.

a cap including a cover portion that extends at least partially over the self-sealing membrane, the cover portion includes a central opening and at least one evacuating opening located radially outward of the central opening, wherein the cover portion is axially spaced from the self-sealing membrane to define a gap that permits axial displacement of the self-sealing membrane within the neck of the bottle to selectively open the bottle to fluid communication outside of the bottle, and wherein the cap is configured to removeably attach to the neck of the bottle such that the cover portion extends completely over the mouth of the bottle, as defined within the context of claim 7 along with all other claim limitations.

a cap having a cap wall sized to receive the serum stopper, wherein the cap includes a cover portion extending radially inward from the cap wall and over the serum stopper, the cover portion includes a central opening and at least one evacuating opening located radially outward of the central opening, wherein the cover portion is axially spaced from the serum stopper to define a gap that permits axial displacement of the serum stopper within the neck of the bottle to selectively open the bottle to fluid communication outside of the bottle, and wherein the cap is configured to removeably attach to the neck of the bottle such that the cover portion extends completely over the mouth of the bottle, as defined within the context of claim 17 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753